TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00482-CV


                                  In re Tammy Ann Martinez




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                                           ORDER


PER CURIAM

               Relator Tammy Ann Martinez has filed a petition for writ of mandamus and

emergency motion for stay. See Tex. R. App. P. 52.1, 52.10(a). We grant the emergency motion

for stay in part and temporarily stay the trial court’s writ of possession. See id. 52.10(b). The

Court orders the real party in interest to file a response to the emergency motion for stay and the

petition for writ of mandamus on or before October 16, 2020.

               It is ordered on October 6, 2020.



Before Justices Goodwin, Triana, and Smith